 GENERAL MOTORS CORPORATION52130 laid off in early September 1952 have been released only temporarilyand that they have a reasonable expectation of reemployment.Weshall, permit the employees temporarily laid off in September 1952to vote.The parties disagree concerning the approximately 70 employeeslaid'off in May or June 1952.The Employer asserts that it intendsto reinstate, as production requirements justify, all of these old em-ployees before engaging new employees.The Petitioner contendsthat the Employer follows a policy of laying off the least efficient em-ployees and of not recalling some of those laid off for an indefiniteperiod.Several employees testified to this effect.In view of the in-conclusive nature of the evidence, we are unable to make a definitivedetermination at this time of the employment status of these indi-viduals.We shall allow the employees released in May or June of1952 to vote subject to challenge in the election hereinafter ordered.The challenged ballots shall not be counted unless they affect the re-sults of the election, in which event a further investigation concerningthe employment status of the employees casting the challenged ballotswill be made.'[Text of Direction of Election omitted from publication in thisvolume.]Cf. Guggenheim Packing Company,94 NLRB 777.GENERAL MOTORS CORPORATION,AC SPARKPLUGDIVISION,MILWAUKEEPLANTandLOCAL44,INTERNATIONAL GUARDS UNION OF AMERICA,INDEPENDENT,PETITIONER.CaseNo. 13-RC-2936.November 21,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Joseph Cohen,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.101 NLRB No. 111. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization 1 involved claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent all matrons employed at theEmployer's Milwaukee, Wisconsin, plant as part of the existing guardunit of plant patrolmen, which it currently represents.The Em-ployer moved that the petition be dismissed on the ground that thematrons sought by the Petitioner are not guards within the meaningof the Act and that, therefore, the Board lacks the authority tocertify the Petitioner under Section 9 (b) (3).For the reasonsdiscussed below, the motion is hereby denied.The record reveals that these matrons patrol the plant premises,guarding plant property against fire, theft, and sabotage and report-ing, either to the chief of plant protection or to a sergeant patrolman,violations of plant rules and regulations concerning the safety ofplant property and of persons on company premises.Their dutiesalso include the checking of employee identification badges and othercredentials both to insure the secrecy of information classified asrestricted, confidential, and secret and to prevent unauthorized move-ment of employees in the plant.Although not among their specifiedduties, a fraction of the matrons' time is spent counseling employeeswho come to them for advice on personal matters.The Employeradmits that these matrons work under the supervision of the com-pany's chief of plant protection and that for personnel matters theyare classified as part of the plant patrolmen group.We find that thematrons sought by the Petitioner are guards within the meaning ofthe Act and may be included, if they so desire, within the existingguard unit.2We shall therefore direct an election among the following employ-ees : All matrons employed at the Employer's Milwaukee, Wisconsin,plant, excluding all other employees and all supervisors as defined inthe Act.If the majority of the employees in the above voting group casttheir ballots for the Petitioner, they will be taken to have indicated'As the record reveals that the Petitioner represents exclusively guards for collectivebargaining purposes and is notaffiliatedwith and does not receive assistance from anylabor organizationadmittingemployees other than guards,we find no merit in theEmployer's contentionthat it is not a properlabor organization to represent guards.2We find nomerit inthe Employer's contentionthat thematrons, because they lack theauthority to take personal affirmative action against violators of the Employer's rules andregulationsfor the safetyof plantpropertyand of persons on company premises,are notguards within the meaningof the Act.SeeInternational Harvester Company,LouisvilleWorks, 84NLRB 848;Fruit GrowersSupply Company,94 NLRB 909. SUCESORES DE ABARCA, INC.523their desire to be part of the existing guard unit, and the Petitionermay bargain for them as part of such unit.[Text of Direction of Election omitted from publication in thisvolume.]SucEsoRES DE ABARCA,INC.andAMALGAMATED TRADE UNION'S Couw-cIL, PETITIONER.CaseNo. 24-RC-J,45.November21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George L. Weasler, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Employer operates a machine shop and foundry in Miramar,Santurce, Puerto Rico. It is also engaged in the business of repairingships at a drydock located next to its grounds.The record revealsthat the Employer is presently under contract with the United StatesNavy for the repair of Navy ships.The Petitioner seeks to represent, as a separate appropriate unit,those employees of the Employer employed aboard the ships in theprocess of repair at the drydock.These shipboard employees performservices as mechanics, welders, and laborers on an intermittent basisas the need for work arises.The Employer and the Intervenor herein,the Union de Macanicos Auxiliaries y Ramas Anexas, move that thepetition be dismissed on the grounds: (1) That an existing contractbetween them, which allegedly covers the employees sought, consti-tutes a bar to this proceeding, and (2) that the unit sought by the Peti-tioner is not appropriate for collective bargaining purposes.ThePetitioner argues that the existing contract is not a bar because itsbenefits do not extend to the requested employees.For the reasonsdiscussed below the motion is hereby denied.101 NLRB No. 106.